IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE

           JAMES P. HYDE v. HOWARD CARLTON, WARDEN, and
                        STATE OF TENNESSEE

                       Appeal from the Circuit Court for Johnson County
                               No. 4094    Robert Cupp, Judge



                                   No. E2003-00599-CCA-R3-PC
                                           July 31, 2003

The petitioner, James P. Hyde, appeals the trial court’s denial of his petition for writ of habeas
corpus. Because the petitioner has failed to state a claim for habeas corpus relief, the state’s motion
is granted and the judgment of the trial court is affirmed.

                   Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which JOSEPH M. TIPTON and NORMA
MCGEE OGLE , JJ., joined.

James P. Hyde, pro se.

Paul G. Summers, Attorney General & Reporter; Thomas E. Williams, III, Assistant Attorney
General, for the appellee, State of Tennessee.

                                              OPINION

        On July 29, 1993, the petitioner was convicted of rape of a child and sentenced to twenty-five
years in the Department of Correction. This court affirmed on direct appeal, see State v. James Perry
Hyde, 03C01-9401-CR-00010 (Tenn. Crim. App., at Knoxville, July 31, 1996). Our high court
denied application for permission to appeal on March 2, 1998. On February 19, 1999, the petitioner
filed a petition for post-conviction relief that was denied by the trial court after an evidentiary
hearing. Again, this court affirmed on direct appeal. State v. James Perry Hyde, No. E2000-00806-
CCA-R3-PC (Tenn. Crim. App., at Knoxville, March 22, 2001). Our supreme court denied
application for permission to appeal on July 2, 2001.

        On November 7, 2002, the petitioner filed a petition for writ of habeas corpus alleging that
his right to confrontation had been violated when the victim failed to testify at trial and that his trial
counsel had been ineffective for failing to file a motion to dismiss based on the failure. The trial
court denied the petition without a hearing on the grounds that the petitioner had failed to assert any
cognizable grounds for habeas corpus relief.
        A writ of habeas corpus may be granted only when the petitioner has established lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate release because
of the expiration of his sentence. See Ussery v. Avery, 222 Tenn. 50, 432 S.W.2d 656 (1968); State
ex rel. Wade v. Norvell, 1 Tenn. Crim. App. 447, 443 S.W.2d 839 (1969). Habeas corpus relief is
available in this state only when it appears on the face of the judgment or the record that the trial
court was without jurisdiction to convict or sentence the defendant or that the sentence of
imprisonment has otherwise expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); Potts v.
State, 833 S.W.2d 60, 62 (Tenn. 1992). Unlike the post-conviction petition, the purpose of the
habeas corpus petition is to contest a void, not merely voidable, judgment. State ex rel. Newsome
v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (1968). A petitioner cannot collaterally attack
a facially valid conviction in a habeas corpus proceeding. Potts v. State, 833 S.W.2d 60, 62 (Tenn.
1992); State ex rel. Holbrook v. Bomar, 211 Tenn. 243, 364 S.W.2d 887, 888 (1963).

       The state argues that the petitioner’s claims, if true, would, at most, render his judgment of
conviction voidable, rather than void. It contends that a summary dismissal was appropriate.

        In our view, the petitioner has failed to set forth any allegations that would indicate that the
trial court lacked jurisdiction to convict or sentence or that his sentence had expired. Although he
has filed a “supplemental” pleading with the clerk of this court asserting that the indictment
underlying his conviction was void, none of those claims addresses the facial validity of the
judgment or the jurisdiction of the convicting court. See State v. Adkisson, 899 S.W.2d 626, 634-35
(Tenn. Crim. App. 1994).

        Accordingly, the judgment is affirmed.



                                                        ___________________________________
                                                        GARY R. WADE, PRESIDING JUDGE




                                                  -2-